Citation Nr: 1760793	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-42 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel





INTRODUCTION

The Veteran served on active duty from January 1951 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDING OF FACT

The Veteran does not currently have tinnitus.


CONCLUSION OF LAW

Tinnitus was not incurred in service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service connected when all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran has asserted entitlement to service connection for tinnitus.  For the reasons set forth below, the Board concludes that service connection is not warranted.

Critically, the record does not support a finding that the Veteran has any current tinnitus.  To this end, VA audiology records dated in June 2011 indicated that the Veteran does not experience ringing in his ears/tinnitus.  Similarly, a February 2015 VA audiology record confirmed that the Veteran does not report tinnitus or related symptoms.

The Veteran was afforded a VA examination in April 2015 at which time the examiner noted that he denied experiencing tinnitus symptoms.  As such, the examiner determined there is no evidence of a current tinnitus disability.

Crucially, the competent and probative evidence of record contains no showing of a current diagnosis of tinnitus.  In the absence of disability, service connection is not warranted.  In order for a claimant to be granted service connection for a claimed disability, there must be evidence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Moreover, evidence prior to the date of claim must be considered in determining whether the current disability requirement has been met.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).  Here, however, the above evidence reflects that the Veteran does not have a current tinnitus disability.

The Board recognizes that the Veteran is competent to report tinnitus symptoms.  See Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (holding that lay evidence may be competent on a variety of matters concerning the nature and cause of disability).  However, the evidence of record, including arguments raised by the Veteran, do not suggest that he suffers from ringing or buzzing in the ears, or any symptoms of tinnitus.

For the foregoing reasons, the preponderance of the evidence in this case reflects that the Veteran does not suffer from tinnitus and has thus failed to establish the current disability element of his service connection claim.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran also asserts entitlement to service connection for bilateral hearing.  For the reasons set forth below, the Board finds that this claim must be remanded for additional evidentiary development.

The Veteran contends that he developed bilateral hearing loss due to noise exposure during his military service.  Specifically, he claims that he was exposed to sustained engine noise while serving as a storekeeper aboard the U.S.S. SATYR.  See, e.g., the Veteran's notice of disagreement (NOD) dated June 2015.  In this regard, the Board recognizes that the Veteran's statements concerning in-service noise exposure are consistent with his military occupational specialty (MOS) and service records, which confirm his service as storekeeper upon the U.S.S. SATYR (ARL-23).  Thus, the Board finds no reason to doubt the Veteran's credibility and in-service noise exposure is conceded.  38 U.S.C. § 1154(a).

The Veteran was afforded a VA audiological examination in April 2015, at which time the examiner diagnosed him with bilateral hearing loss sufficient for VA compensation purposes.  See 38 C.F.R. § 3.385 (2017).  As to the question of nexus, the examiner determined that the Veteran's bilateral hearing loss is not at least as likely as not caused by or a result of in-service noise exposure.  The examiner explained, in pertinent part, "[t]here were no audiograms to review as induction and separation only had whispered voice test (not accurate representation of hearing thresholds).  The main thing is that MOS is not considered hazardous noise exposure."  The examiner continued, "[i]n addition, Veteran filed a claim in 2012 for his knees and dental issues, no mention of hearing problems noted in this claim."

Significantly, the April 2015 VA examiner's opinion does not recognize the Veteran's credible assertions of in-service noise exposure.  Moreover, in emphasizing that the Veteran failed to mention hearing loss at the time of his 2012 compensation claim, the examiner did not recognize pertinent medical evidence of record that indicated the Veteran suffered from hearing loss prior to 2012.  Specifically, VA treatment records dated in June 2011 noted that the Veteran had a history of hearing loss and reliance upon hearing aids.  In addition, private treatment records dated in January 2003 indicated that the Veteran was "hard of hearing."

Thus, given the inadequacies of the April 2015 VA nexus opinion, the Board finds that the Veteran should be afforded another VA audiological examination to address his outstanding contentions of nexus with respect to the bilateral hearing loss claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange for an examiner, with appropriate expertise, to review the Veteran's claims file and provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the diagnosed bilateral hearing loss had its onset in service or is otherwise etiologically-related to the Veteran's military service, to include the conceded in-service noise exposure.

The contents of the electronic claims file must be made available to the examiner for review in connection with the examination.

A complete rationale should accompany each opinion provided.  In this regard, the examiner should note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

If the examiner finds that physical examination of the Veteran and/or diagnostic testing is necessary, such should be accomplished.

2. Thereafter, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


